Exhibit 10.1

 

Hearst-Argyle Television, Inc.

300 West 57th Street, 39th Floor

New York, New York 10019

 

June 27, 2008

 

Mr. Roger Keating

[ADDRESS ON FILE]

 

Dear Roger:

 

This letter constitutes all of the terms of the Employment Agreement (the
“Agreement”) between you and Hearst-Argyle Television, Inc. (“Hearst-Argyle”). 
It is subject to the approval of the Board of Directors of Hearst-Argyle.  The
terms are as follows:

 

1.                                       Legal Name of Employee:   Roger Keating

 

2.                                       Mailing Address of Employee:   [ADDRESS
ON FILE]

 

3.                                       Title of Position; Duties:    Senior
Vice President, Digital Media

 

You agree to carry out the duties assigned to you by the Chief Executive Officer
of Hearst-Argyle. You also agree that Hearst-Argyle has the right to assign you
to other duties consistent with Hearst-Argyle’s needs.

 

4.                                       Length of Employment.  This Agreement
and your employment will start on July 7, 2008 and continue through December 31,
2009 (the “Term”) unless terminated earlier as provided in this Agreement.  You
agree that Hearst-Argyle has the right to terminate your employment and this
Agreement in accordance with Paragraph 8 below. You also understand and agree
that this Agreement may be extended after its expiration date by mutual
agreement pursuant to Paragraph 13.

 

5.                                       Salary.  You will receive a salary for
all services rendered to Hearst-Argyle pursuant to this Agreement as follows:

 

--------------------------------------------------------------------------------


 

a)                                      $440,000 per year, prorated for the
partial year, from July 7, 2008 through December 31, 2008; and

 

b)                                     $460,000 per year from January 1, 2009
through December 31, 2009.

 

The salary is subject to applicable withholdings and will be paid according to
Hearst-Argyle’s payroll practices, but not less frequently than twice a month. 
You acknowledge that this Agreement does not create a contractual right to any
overtime payments.

 

In addition it is understood that you are eligible to receive a bonus that will
have a target of 40% of your base salary and a maximum of 75% of your base
salary.  The criteria for the bonus will be set by the Chief Executive Officer
of Hearst-Argyle and/or the Compensation Committee of the Board of Directors of
Hearst-Argyle, at their sole discretion.  For the period from July 7, 2008
through December 31, 2008 you will be entitled to a guaranteed bonus of
$85,000.  The bonus plan set by the Chief Executive Officer of Hearst-Argyle
and/or the Compensation Committee will apply for calendar year 2009, with no
guaranteed minimum.

 

The bonus is payable only for as long as you work for Hearst-Argyle, and will be
payable only at the end of a complete bonus cycle and is not proratable, except
in the event of your death, when it will be proratable.

 

In determining the amount of your bonus, the books and records of Hearst-Argyle
are absolute and final and not open to dispute by you.  Hearst-Argyle will pay
any bonus due you by March 31 of the year following the year for which the bonus
is applicable.

 

6.                                       (a)                                 
Exclusive Services.  You agree that during your employment with Hearst-Argyle
you will work only for Hearst-Argyle, and will not render services or give
business advice, paid or otherwise, to anyone else, without getting
Hearst-Argyle’s prior written approval.  However, you may participate as a
member of the board of

 

--------------------------------------------------------------------------------


 

directors of other organizations and in charitable and community organizations,
but only if such activities do not conflict or interfere with your work for
Hearst-Argyle, and if such work is approved in advance by Hearst-Argyle, which
approval will not be unreasonably withheld.  You acknowledge that your services
will be unique, special and original and will be financially and competitively
valuable to Hearst-Argyle, and that your violation of this Paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle.  Accordingly, you acknowledge that if you
violate this Paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such violation (without the posting of any bond, and
you hereby waive any bond-posting requirements in connection with injunctive
relief), in addition to any other appropriate rights and remedies it might
lawfully have.

 

(b)                                 Public Appearances and Press Releases.  You
agree that during your employment with the Station, you will not, without prior
approval of Hearst-Argyle, make any public appearances or issue any public
statements or press releases relating to your employment or Hearst-Argyle.

 

7.                                       No Conflict.  You represent that there
is no reason why you cannot make this Agreement with Hearst-Argyle, including,
but not limited to, being obligated to another employer by express or implied
contract (written or oral) or otherwise. You also agree that you will not,
during your employment with Hearst-Argyle enter into any understandings or
agreements that will violate or conflict with this Agreement or your obligations
hereunder.

 

8.                                       Termination of Employment. 
Hearst-Argyle has the right to terminate your employment and end this Agreement:

 

a)                                      Upon your death; or

 

b)                                     For any of the following:  (i) your
indictment for a felony; (ii) your inability (with or without reasonable
accommodations) or failure to

 

--------------------------------------------------------------------------------


 

carry out, or neglect or misconduct in the performance of, your duties hereunder
or a breach of this Agreement; (iii) your failure to comply with applicable laws
with respect to the conduct of Hearst-Argyle’s business; (iv) theft, fraud or
embezzlement resulting in gain or personal enrichment, directly or indirectly,
to you at Hearst-Argyle’s expense; (v) addiction to an illegal drug or
controlled substance; (vi) conduct or involvement in a situation that brings, or
may bring, you into public disrespect, tends to offend the community or any
group thereof, or embarrasses or reflects unfavorably on Hearst-Argyle’s
reputation; or (vii) your failure to comply with the reasonable directions of
senior management.

 

9.                                       Payment for Plugs.   You acknowledge
that you are familiar with Sections 317 and 507 of the Communications Act of
1934 and are aware that it is illegal without full disclosure to promote
products or services in which you have a financial interest.  You agree not to
participate in any such promotion under any circumstances and understand that to
do so is a violation of law as well as cause for termination pursuant to
Paragraph 8(b).  Also, you agree that you will not become involved in any
financial situation which might compromise or cause a conflict with your
obligations under this Paragraph or this Agreement without first talking with
Hearst-Argyle about your intentions and obtaining Hearst-Argyle’s written
consent.

 

10.                                 Confidentiality.  You agree that while
employed by Hearst-Argyle and after this Agreement is terminated or expires, you
will not use or divulge or in any way distribute to any person or entity,
including a future employer, any confidential information of any nature relating
to Hearst-Argyle’s business.  You will surrender to Hearst-Argyle at the end of
your employment all of its property in your possession.  If

 

--------------------------------------------------------------------------------


 

you breach this Paragraph, Hearst-Argyle has the right to apply for and obtain
injunctive relief to stop such a violation, in addition to its other legal
remedies, as set forth in Paragraph 6.

 

You agree to keep the terms of this Agreement confidential from everybody except
your professional advisors and family.

 

11.                                 Non-Solicitation.  You agree that for two
(2) years after the expiration or termination of this Agreement, you will not
induce, solicit, aid or suggest, directly or indirectly, to any (i) employee
(ii) independent contractor or other service provider or (iii) any customer,
agency or advertiser of Hearst-Argyle to terminate such relationship or to stop
doing business with Hearst-Argyle.

 

If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as set forth in Paragraph 6, as well as any other remedies it
may have.  If any court of competent jurisdiction finds any part of this
Paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.

 

12.                                 Officer; Director.    Upon request, you
agree that you will serve as an officer or director, in addition to your present
position, of Hearst-Argyle or any affiliated entity, without additional pay.

 

13.                                 Continuation of Agreement. You and
Hearst-Argyle may mutually agree to continue your employment after the Term of
this Agreement expires and no new agreement has been signed, and if we so
mutually agree, then this Agreement will continue on a month -to-month basis
until the earlier of (i) the commencement of a written successor agreement
between you and Hearst-Argyle, or (ii) termination of this Agreement by either
party on fifteen (15) days written notice to the other.

 

14.                                 Assignment of Agreement.  Hearst-Argyle has
the right, but not the obligation, to transfer this Agreement to a successor, to
a purchaser of substantially all

 

--------------------------------------------------------------------------------


 

of its assets or its business or to any parent, subsidiary, or affiliated
corporation or entity which owns or acquires this station and, if this Agreement
is transferred, you will be obligated to carry out the terms of this Agreement
for that new owner or transferee.  You have no right to assign this Agreement,
and any attempt to do so will be null and void.

 

15.                                 State Law.  This Agreement will be
interpreted under the laws of the State of New York, without regard to conflicts
or choice of law rules.

 

16.                                 No Other Agreements.  This Agreement is the
only agreement between you and Hearst-Argyle and is the entire understanding and
agreement between you and Hearst-Argyle.  It supersedes any other agreements,
amendments or understandings, verbal or written, between you and Hearst-Argyle. 
This Agreement may be amended only in a written document signed by both parties.

 

17.                                 Approvals.  In any situation requiring the
approval of Hearst-Argyle, such approval must be given by the President and
Chief Executive Officer of Hearst-Argyle Television, Inc.

 

18.                                 Dispute Resolution.  Hearst-Argyle and you
expressly understand and voluntarily agree that any claim which either party may
have against the other under local, state or federal law including, but not
limited to, matters of discrimination, matters arising out of the termination or
alleged breach of this Agreement or the terms, conditions or termination of
employment, which cannot first be settled through direct discussions between the
parties, will be submitted to mediation and, if mediation is unsuccessful, to
final and binding arbitration in accordance with Hearst-Argyle’s Dispute
Settlement Procedure (“Procedure”), a copy of which you acknowledge having
received, provided however, that Hearst-Argyle shall also be entitled to bring
any action or proceeding to seek equitable remedies for a breach by you of the
provisions of Paragraphs 6, 10 or 11 of this Agreement..  During the pendency of
any claim under this Procedure, Hearst-Argyle and you agree to make no statement
orally or in writing

 

--------------------------------------------------------------------------------


 

regarding the existence of the claim or the facts forming the basis of such
claim, or any statement orally or in writing which could impair or disparage the
personal or business reputation of Hearst-Argyle or you.  The Procedure is
hereby incorporated by reference into this Agreement.

 

19.                                 Correspondence.  All correspondence between
you and Hearst-Argyle will be written and sent by either (i) certified mail;
(ii) an overnight commercial delivery service, or (iii) by personal delivery or
courier, to the following addresses:

 

If to Hearst-Argyle:

Hearst-Argyle Television, Inc.

 

300 W. 57th Street

 

New York, New York 10019

 

Att: President & CEO

 

 

with a copy to:

Hearst-Argyle Television, Inc.

 

300 W. 57th Street

 

New York, New York 10019

 

Att: Vice President, General Counsel &

 

Secretary

 

 

If to Employee:

Mr. Roger Keating

 

[ADDRESS ON FILE]

 

Either party may change its address in writing sent to the above addresses.

 

20.                                 Severability.  If a court of competent
jurisdiction decides that any part of this Agreement is unenforceable, the rest
of the Agreement will survive.

 

21.                                 Originals of Agreement.          This
Agreement may be signed in any number of counterparts, each of which shall be
considered an original.

 

22.                                 Survival. You and Hearst-Argyle mutually
agree that the provisions of Paragraphs 10, 11 and 18 shall survive the
expiration or termination of this Agreement.

 

 

Hearst-Argyle Television, Inc.

 

By:

/s/ David J. Barrett

 

By:

/s/ Roger Keating

Title: President and CEO

Roger Keating

 

--------------------------------------------------------------------------------


 

I understand that I am not required to agree to the Dispute Settlement Procedure
set forth in Paragraph 18 above and that my employment is not contingent upon my
agreeing to the Dispute Settlement Procedure; however, I have elected to
voluntarily agree to the Dispute Settlement Procedure.

 

 

By:

/s/ Roger Keating

 

Roger Keating

 

--------------------------------------------------------------------------------